Title: To Benjamin Franklin from Samuel Cooper Johonnot, 27 August 1783
From: Johonnot, Samuel Cooper
To: Franklin, Benjamin


          
            Respected Sir
            Nantes 27 Aug 1783. 5 o Cl. A. M.
          
          I now acknowledge my Fault with Sorrow. However ’twill be a Lesson for Me & I have
            already profited of it.— I am going this Minute in a Barge to Paimbceuf thence to St
            Nazair, where the Vessel lies. We are now retarded by contrary Wind. The first fair Wind
            We weigh. Forgive the Shortness of my
            Letter as Time hinders Me from lengthening it. Be persuaded, Worthy Sir, that I am, with
            the highest Sense of Gratitude & Esteem Your repenting obliged humble Servant.
          
            Sam’l Cooper Johonnot
          
          
          
            P.S. Your kind Favour of 19
              Inst. came to hand. My Compliments if You please to your Grandsons
          
         
          Addressed: A Son Excellence / Benjamin
            Franklin Esqr. D.D. / Ministre Plenipotentiare des Etats unis / de L’Amerique prés Sa
            Majesté trés chre / tienne. / à Passy / près Paris.
        